Exhibit 10.1
 






SHARE SWAP AGREEMENT
Between




Leo Motors, Inc.
And
Kim Yun Ho




June. 03, 2016



















--------------------------------------------------------------------------------



SHARE SWAP AGREEMENT


THIS SHARE SWAP AGREEMENT (this "Agreement") is made on June. 03, 2016 by and
between Leo Motors, Inc., a corporation incorporated in Nevada, USA and having
its principal executive office at 3887, Pacific Street, Las Vegas, Nevada
("LEOM"), and Kim Yun Ho ("KIM"), who owns 100% shareholder of Lelcon Co.
(hereinafter "LELC"), Ltd. whose address is 10-10 Munwhabokji Gil, Yangpyung
Eup, Yangpyung Gun, Kyunggi Do, Korea.


Entire Text: LEOM would like to acquire 50% ownership of Lelcon through swap
exchange with KIM. For doing this, LEOM will issue new shares to be exchanged
with shares possessed by KIM.


Entire Text: KIM holds 40,000 ordinary shares of LELC which par value is 5,000
KRW (Korean Won) per share.


To evaluate the value of LELC, the corporate valuation was officially performed
by the accounting firm named Jung-dong Accounting Co., Ltd., and valuation
report was obtained on May 09, 2016. The accounting firm estimated the total
value of LELC was 1,000,000,000 KRW. And both party agreed the valuation report.
After reviewing historic share prices, KIM agree to acquire LEOM shares at the
price of $0.30 per share. Accordingly, for good and valuable consideration the
receipt and sufficiency is hereby acknowledged, the Parties hereto intending to
be legally bound hereby agree as follows:


ARTICLE I
LEOM'S SHARES


Section 1.1   LEOM shall issue 1,414,828 shares of LEOM's common stock at $0.30
per share to KIM to purchase of 50% of LELC which is valuated as 500,000,000 KRW
(conversion rate of $1 is 1,178 KRW).


Section 1.2   LEOM's shares shall be issued to KIM upon closing of this
agreement.


ARTICLE II
KIM'S SHARES


Section 2.1   Upon the terms and subject to the conditions of this Agreement,
KIM agrees to deliver 20,000 shares of LELC to LEOM, which was valuated as
500,000,000 KRW.


Section 2.2   KIM will deliver his shares to LEOM within ten (10) days from the
date the KIM receives LEOM's shares.


ARTICLE III
REPRESENTATIONS AND WARRANTIES OF KIM


As CEO and 100 shareholder of the LELC, KIM represents and warrants to LEOM as
of the date hereof that:


Section 3.1   Existence and Power. LELC is a corporation duly incorporated,
validly existing and in good standing under the laws of the Republic of Korea.
LELC has the requisite corporate power and authority to own or lease all of its
properties and assets and to carry on its business as it is now being conducted,
and is duly licensed or qualified to do business in each jurisdiction in which
the nature of the business conducted by it or the character or location of the
properties and assets owned or leased by it makes such licensing or
qualification necessary.

--------------------------------------------------------------------------------



Section 3.2    Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of the
KIM and LELC, and this Agreement is a valid and binding obligation of the KIM,
enforceable against it in accordance with their terms.


Section 3.3   LELC debt. The main liabilities of the LELC as of May 31, 2016
are:


·
100 million KRW: a loan ShinHan Bank (guarantee by Korea Technology Finance
Corporation)

·
12.3 million KRW of unpaid office rental fees

·
9.3 million KRW of unpaid mandatory insurances

·
48 million KRW of unpaid salary

·
The total liabilities are 169.6 million KRW.



Section 3.4   Board Approvals. The transactions contemplated by this Agreement,
including without limitation the issuance of the Shares and the compliance with
the terms of this Agreement, have been unanimously adopted, approved and
declared advisable unanimously by the Board of Directors of the LELC. The Audit
Committee of the Board of Directors of the LELC has unanimously and expressly
approved, and the Board of Directors of the LELC has unanimously agreed to sell
the Shares without seeking a shareholder vote.


Section 3.5   Non-Contravention. The execution, delivery and performance of this
Agreement, and the consummation by LELC of the transactions contemplated hereby,
will not conflict with, violate or result in a breach of any provision of, or
constitute a default (or an event which, with notice or lapse of time or both
would constitute a default) under, or result in the termination of or accelerate
the performance required by, or result in a right of termination or acceleration
under, any provision of the Restated Articles of Incorporation or Bylaws of the
LELC or the articles of incorporation, charter, bylaws or other governing
instrument..


Section 3.6.   Issuances. The LELC shares possessed by KIM are issued valid
under the legally authorized, and fully paid.


Section 3.7   LELC understands and agrees that the certificates for the LEOM
shares shall bear substantially the following legend:
"NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE
SECURITIES LAWS.  THE SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED
OR ASSIGNED (I) IN THE ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR
THE SECURITIES UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR (B) AN OPINION
OF COUNSEL TO THE HOLDER (IF REQUESTED BY THE COMPANY), IN A FORM REASONABLY
ACCEPTABLE TO THE COMPANY, THAT REGISTRATION IS NOT REQUIRED UNDER SAID ACT OR
(II) UNLESS SOLD OR ELIGIBLE TO BE SOLD PURSUANT TO RULE 144 OR RULE 144A UNDER
SAID ACT.  NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN
CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING
ARRANGEMENT SECURED BY THE SECURITIES."

--------------------------------------------------------------------------------

Section 3.8   KIM acknowledges its understanding that the Offering and sale of
the Securities is intended to be exempt from registration under the Securities
Act, by virtue of Section 4(a)(2) of the Securities Act and the provisions of
Regulation D or Regulation S promulgated thereunder.


Section 3.9   KIM is an "Accredited Investor" as defined in Rule 501(a) under
the Securities Act. In general, an "Accredited Investor" is deemed to be an
institution with assets in excess of $5,000,000 or individuals with a net worth
in excess of $1,000,000 (excluding such person's residence) or annual income
exceeding $200,000 or $300,000 jointly with his or her spouse.


Section 3.10   KIM represents and warrants that he is the actual and beneficial
owner of the LELC shares.


Section 3.11   LELC Intellectual Property. The intellectual property of the LELC
as of May 31, 2016 are:



 Patent Number
Patent Name   
 917442 APPARATUS FOR MEASURING MULTI DRIVING RECORDS OF VEHICLE  1017687
VARIABLE SPOILER APPARATUS
 1424087
INTELLIGENT MDR MULTI SCANNER
 1445370
MULTI BLACK BOX MOUNTED MDR MODULE
 1555051
REAR VEHICLE COLLISION PREVENTION DEVICE
 10-2015-0033050
MDR complex service system (Patent Pending)

 


ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF LEOM


LEOM represents and warrants to KIM as of the date hereof that:

--------------------------------------------------------------------------------



Section 4.1   Existence and Power. LEOM is duly organized and validly existing
under the laws of the state of its organization and has all requisite power and
authority to enter into and perform its obligations under this Agreement.


Section 4.2   Authorization. The execution, delivery and performance of this
Agreement has been duly authorized by all necessary action on the part of LEOM,
and this Agreement is a valid and binding obligation of LEOM, enforceable
against it in accordance with its terms.


Section 4.3   Valid Issuance. The LEOM's Shares have been duly authorized by all
necessary corporate action. When issued and sold against receipt of the
consideration therefor, the LEOM's Shares will be validly issued, fully paid and
non-assessable, will not subject the holders thereof to personal liability and
will not be issued in violation of preemptive rights.


Section 4.4   Non-Contravention. The execution, delivery and performance of this
Agreement will not conflict with, violate or result in a breach of any provision
of, or constitute a default (or an event which, with notice or lapse of time or
both would constitute a default) under, or result in the termination of or
accelerate the performance required by, or result in a right of termination or
acceleration under, any provision of the organizational or governing documents
of LEOM.


ARTICLE V
ADDITIONAL AGREEMENTS


Section 5.1   KIM will not sell LEOM shares acquired through this transaction
without getting permission from LEOM.


Section 5.2   LEOM shall hold LELC shares until the KIM is acquired or merged.
And will not sell LELC shares without getting permission from KIM.


ARTICLE VI
TERMINATION


Injunction; Illegality. This Agreement may be terminated at any time prior to
the completion of executing this Agreement by LEOM if (a) an order, injunction
or decree shall have been issued by any court or agency of competent
jurisdiction and shall be non-appealable, or other law shall have been issued
preventing or making illegal either (i) the completion of the obligations
pursuant to this, or (ii) LEOM's unrestricted and unlimited right to vote its
shares.


ARTICLE VII
MISCELLANEOUS


Section 7.1   Notices.          All notices and other communications required or
permitted to be given under this Agreement shall be in writing and shall be
deemed to have been given if delivered personally or by facsimile or seven days
after having been sent by certified mail, return receipt requested, postage
prepaid, to the parties to this Agreement at the following address or to such
other address either party to this Agreement shall specify by notice to the
other party.

--------------------------------------------------------------------------------



Section 7.2   Further Assurances.          Each party hereto shall do and
perform or cause to be done and performed all further acts and shall execute and
deliver all other agreements, certificates, instruments and documents as any
other party hereto reasonably may request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


Section 7.3   Amendments and Waivers.           Any provision of this Agreement
may be amended or waived if, but only if, such amendment or waiver is in writing
and is duly executed and delivered by the KIM and LEOM. No failure or delay by
any party in exercising any right, power or privilege hereunder shall operate as
a waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by law.


Section 7.4   Fees and Expenses.          Each party hereto shall pay all of its
own fees and expenses (including attorneys' fees) incurred in connection with
this Agreement and the transactions contemplated hereby.


Section 7.5   Governing Law.          This Agreement shall be governed and
construed in accordance with the laws of the Republic of Korea. The parties
hereto agree that any suit, action or proceeding brought by either party to
enforce any provision of, or based on any matter arising out of or in connection
with, this Agreement or the transactions contemplated hereby shall be brought in
the court located in Seoul, South Korea.


Section 7.6   Entire Agreement.          This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties and/or their affiliates with respect to the subject
matter of this Agreement.


Section 7.7   Effect of Headings.          The Article and Section headings
herein are for convenience only and shall not affect the construction hereof.


Section 7.8   Severability.          If one or more provisions of this Agreement
are held to be unenforceable under applicable law, such provision shall be
deemed to be excluded from this Agreement and the balance of this Agreement
shall be interpreted as if such provision were so excluded and shall be enforced
in accordance with its terms to the maximum extent permitted by law.


Section 7.9   Counterparts; Third Party Beneficiaries.          This Agreement
may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures were upon the same instrument. No
provision of this Agreement shall confer upon any person other than the parties
hereto any rights or remedies hereunder.


Section 7.10   Specific Performance.          The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms. It is accordingly
agreed that the parties shall be entitled to seek specific performance of the
terms hereof, this being in addition to any other remedies to which they are
entitled at law or equity.

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.




LEO MOTORS, INC.


By: 


/s/ Shi Chul Kang __________
Name:   Shi Chul Kang
Title:     co-CEO








KIM YUN HO


By:


/s/ Kim Yun Ho___________
Name:    Kim Yun HO
Title:      Chief Executive Officer, Lelcon Co., Ltd.



--------------------------------------------------------------------------------